State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 6, 2014                   518046
________________________________

In the Matter of KEITH FOLK,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT
                                                   AND ORDER
ANTHONY ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   September 16, 2014

Before:   Lahtinen, J.P., McCarthy, Rose, Devine and Clark, JJ.

                             __________


     Keith Folk, Stormville, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      (1) Proceeding pursuant to CPLR article 78 (transferred to
this Court by order of the Supreme Court, entered in Albany
County) to review a determination of respondent which found
petitioner guilty of violating a prison disciplinary rule, and
(2) motion for, among other things, back pay.

      Petitioner commenced this proceeding to challenge a prison
disciplinary determination. The Attorney General has advised
this Court that the determination has been administratively
reversed, all references thereto have been expunged from
petitioner's institutional record and the mandatory surcharge has
been refunded to his inmate account. Although petitioner
requests, both in his petition and more particularly by motion,
that he be restored to the status that he enjoyed prior to the
disciplinary determination, including reinstatement to his prior
                              -2-                  518046

job assignment and back pay, "inmates have no constitutional or
statutory right to their prior housing or programming status"
(Matter of Hamilton v Bezio, 93 AD3d 1049, 1050 [2012]; see
Matter of Herring v Prack, 118 AD3d 1200, 1200 [2014]). Inasmuch
as petitioner has received all the relief to which he is
entitled, the petition must be dismissed as moot (see Matter of
Rafi v Prack, 116 AD3d 1324, 1325 [2014]).

      Lahtinen, J.P., McCarthy, Rose, Devine and Clark, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.



     ORDERED that the motion is denied, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court